             Case 1:19-cv-01358 Document 1 Filed 05/10/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JOSEPH C. REISINGER                     *
2 San Mateo Court                       *
San Rafael, California 94903            *
                                        *
       PLAINTIFF,                       *
                                        *
v.                                      *   Case No.: 19-1358
                                        *
DISTRICT BUILDERS OF SOUTHERN *
MARYLAND, LLC                           *
30537 Potomac Way                       *
Charlotte Hall, Maryland 20622          *
                                        *
       SERVE RESIDENT AGENT:            *
       Kathy Purll                      *
       40454 Waterview Drive            *
       Mechanicsville, Maryland 20659   *
                                        *
SAMUEL B. PURLL, JR.                    *
40454 Waterview Drive                   *
Mechanicsville, Maryland 20659          *
                                        *
       DEFENDANTS.                      *
******************************************************************************
                                      COMPLAINT

       Plaintiff Joseph C. Reisinger (“Plaintiff” or “Reisinger”), by and through undersigned

counsel, hereby files this Complaint against Defendants District Builders of Southern Maryland,

LLC (“District Builders”) and Samuel B. Purll, Jr. (“Purll”) (together, “Defendants”) for damages

Plaintiff sustained as a result of conversion and fraud.

                                PARTIES AND JURISDICTION

       1.      Plaintiff is an adult resident of the State of California.

       2.      District Builders is a Limited Liability Company formed under the laws of the State

of Maryland and doing business in the District of Columbia.
              Case 1:19-cv-01358 Document 1 Filed 05/10/19 Page 2 of 8



       3.      Purll is an adult resident of the State of Maryland and owns and operates District

Builders.

       4.      This Court has jurisdiction over Defendants because “the matter in controversy

exceeds the sum or value of $75,000, exclusive of interests and costs, and is between . . . [c]itizens

of different states.” 28 U.S.C. § 1332(a).

       5.      Venue is proper in this Court because this is the “judicial district in which a

substantial part of the events or omissions giving rise to the claim occurred.” 28 U.S.C. §

1391(b)(2).

                                              FACTS

       6.      In about January 2017, Reisinger sold investment real property as part of an Internal

Revenue Code (“IRC”) § 1031 exchange. Under IRC § 1031, individuals can defer the taxable

gain on the sale of real property held for investment purposes if they reinvest the proceeds into a

similar property within 180 days after the sale. To complete the IRC § 1031 exchange, Reisinger

intended to purchase and renovate a property in the District of Columbia within the time period

required by the IRC.

       7.      Reisinger’s daughter, Lauren Serrano (“Serrano”), resided in the District of

Columbia and managed many of the aspects of the transaction on her father’s behalf. Serrano had

power of attorney to act for her father regarding matters related to the IRC § 1031 exchange.

       8.      In March 2017, Plaintiff entered into an agreement to purchase real property located

at 1622 R Street SE, Washington, DC 20020 (the “R Street Property”) as part of an IRC § 1031

exchange.

       9.      Plaintiff and District Builders entered into a contract (the “Contract”), dated March

16, 2017 but actually signed on March 17, 2017, prepared by Purll, by which District Builders



                                                  2
             Case 1:19-cv-01358 Document 1 Filed 05/10/19 Page 3 of 8



agreed to perform renovations on the R Street Property. Per the Contract, Plaintiff agreed to pay

a deposit of $47,463.93 and a total price of $189,855.70. The Contract provided: “Customer has

seventy-two hours (72) to rescind this contract from signing.”

       10.     Soon after signing the Contract, Plaintiff learned that he would be unable to close

on the R Street Property. Plaintiff notified Purll within the seventy-two (72) hour window set forth

by the Contract that the Contract was rescinded. At the time of the rescission, Plaintiff had not

paid the deposit. Plaintiff never acquired the R Street Property.

       11.     Although Plaintiff had rescinded the Contract, he still intended to hire Purll and

District Builders to perform renovations on his alternate property for the IRC § 1031 exchange,

located at 1300 U Street SE, Washington, DC 20020 (the “U Street Property”).

       12.     Plaintiff and Purll agreed that Purll and District Builders would perform

renovations on the U Street Property. Purll told Plaintiff that he had – unbeknownst to Plaintiff

and without Plaintiff’s approval – already purchased materials in anticipation of Plaintiff acquiring

the R Street Property.

       13.     When Plaintiff did not close on the R Street Property, Serrano asked Purll to return

the materials that he had purchased in preparation for construction on the R Street Property. Purll

told Serrano and Plaintiff that all of the materials he purchased could be used on the U Street

Property.

       14.     On March 30, 2017, Purll called Serrano and demanded payment of approximately

$28,000 from Serrano for purchases Purll claimed to have made in preparation for construction on

the R Street Property, notwithstanding Plaintiff’s rescission of the Contract. When Purll called

Serrano, she was in labor at the hospital preparing to give birth to her daughter. Serrano told Purll




                                                 3
              Case 1:19-cv-01358 Document 1 Filed 05/10/19 Page 4 of 8



that she could not discuss the R Street Property or the Contract at that time and advised Purll to

contact Plaintiff.

        15.     After speaking with Serrano, Purll immediately called Plaintiff.        Purll again

demanded payment of approximately $28,000, and falsely told Plaintiff that Serrano had already

authorized the payment. Serrano never approved or promised payment for any such expenditure.

        16.     Because of the stringent requirements of IRC § 1031, Plaintiff’s money was being

held in a “qualified intermediary” account by Old Republic Exchange (“Old Republic”). The IRC

and corresponding Treasury Regulations state that the taxpayer cannot take possession of the

proceeds of the sale of property for the purpose of an IRC § 1031 exchange. As such, the IRC and

Treasury Regulations require that the proceeds of the sale be held by a “qualified intermediary”

which is then authorized to make payments on the taxpayer’s behalf in connection with the

property to be acquired during the exchange.

        17.     Old Republic made the funds available to Purll without knowledge that the Contract

had been rescinded.

        18.     Notwithstanding that Plaintiff had rescinded the Contract, once Old Republic made

the funds available, Purll withdrew $47,463.97 – the entire amount of the deposit under the

rescinded Contract.

        19.     At no time did Plaintiff authorize Purll to withdraw from the qualified intermediary

account any amount above the approximately $28,000.00 Defendants demanded.

        20.     As soon as he discovered the unauthorized advance to Purll from Old Repblic,

Plaintiff demanded that Purll and District Builders return the money they took from the qualified

intermediary account. Purll and District Builders refused to return the money.




                                                 4
             Case 1:19-cv-01358 Document 1 Filed 05/10/19 Page 5 of 8



       21.     Purll later advised Plaintiff that the entire amount of Plaintiff’s deposit had been

spent on materials for the R Street Property and that Plaintiff would need to pay an entirely new

deposit for the work on the U Street Property.

       22.     Defendants never performed any work on the R Street Property. Purll alleges that

he installed two “heavy ups” in the R Street Property. A “heavy up” increases a home’s electrical

service capacity and is often required in older homes whose electrical systems cannot safely

provide enough power to handle modern electronic needs.

       23.     Purll never actually installed any heavy-ups in the R Street Property and has offered

only a forged invoice in a blatant attempt to mislead Plaintiff and Serrano into believing that this

work was performed.

       24.     Purll and District Builders have never produced any legitimate receipts, invoices,

order forms, or any other documents to show that materials were actually purchased in preparation

for work on the R Street Property. Even if Purll and District Builders could produce legitimate

documentation to demonstrate they made purchases in preparation for work on the R Street

Property, such purchases would not be legitimate expenses because Plaintiff never authorized such

purchases and, in fact, rescinded the Contract.

       25.     Even if Defendants had performed work on the R Street Property, Plaintiff would

have been unable to authorize such work because he never owned the R Street Property. Any such

work would have constituted a trespass onto property by Purll. Furthermore, the work Defendants

claim to have performed was performed only after Plaintiff rescinded the Contract.




                                                  5
              Case 1:19-cv-01358 Document 1 Filed 05/10/19 Page 6 of 8



                                       CAUSES OF ACTION

                                             COUNT I
                                             Conversion

        26.     Plaintiff repeats and re-alleges each and every allegation contained in this

Complaint with the same force and effect as if set forth herein.

        27.     Purll claimed that he spent about $28,000 on materials for the R Street Property.

        28.     In reliance on Purll’s representation that he purchased materials and his further

assurances that the materials could be used on the renovation to the U Street Property, Plaintiff

authorized Purll and District Builders to withdraw approximately $28,000 from Plaintiff’s

qualified intermediary account.

        29.     Purll and District Builders withdrew $47,463.93 – the entire amount of the deposit

agreed to with respect to the R Street Property – notwithstanding that Plaintiff had already

rescinded the Contract.

        30.     Because the Contract was rescinded and Purll had not performed any work or

purchased any materials for the R Street Property, Purll was not entitled to any payment from

Plaintiff.

        31.     The account from which Purll and District Builders withdrew the money belonged

to Plaintiff, and Plaintiff had the right to control that account.

        32.     Purll and District Builders intentionally and substantially interfered with Plaintiff’s

property interests in the account from which the money was withdrawn in a manner that amounted

to depriving Plaintiff of property.

        33.     Plaintiff did not authorize Purll or District Builders to withdraw any funds from the

qualified intermediary account in excess of the approximately $28,000.00 that was demanded.

        34.     Defendants did not perform any work on the R Street Property.

                                                   6
              Case 1:19-cv-01358 Document 1 Filed 05/10/19 Page 7 of 8



        35.    At the time of the withdrawal, Plaintiff had already rescinded the Contract.

        36.    Old Republic released the money to Purll because it was not aware that the Contract

had been rescinded.

        37.    Purll and District Builders have refused to return sums wrongfully converted from

Plaintiff.

        WHEREFORE, Plaintiff demands judgment against Defendants District Builders and

Purll, jointly and severally, in the amount of the Forty-Seven Thousand Four Hundred Sixty-Three

Dollars and Ninety-Three Cents ($47,463.93), or some other amount as proven at trial, the costs

of this litigation, pre- and post-judgment interest, and reasonable attorney’s fees.

                                          COUNT II
                              Fraud/Intentional Misrepresentation

        38.    Plaintiff repeats and re-alleges each and every allegation contained in this

Complaint with the same force and effect as if set forth herein.

        39.    On March 30, 2017, Purll stated to Plaintiff – falsely and with the intent to deceive

– that Serrano, had authorized payment to Purll and District Builders from the qualified

intermediary. Serrano never gave any such authorization.

        40.    Purll claims that he spent the money Plaintiff paid him on materials for the R Street

Property; however, Purll has never provided a single legitimate receipt or invoice to show that any

purchases were made or any work performed on the R Street Property. Indeed, as Plaintiff never

closed on the R Street Property, no work could ever have been legally performed pursuant to the

Contract.

        41.    In justifiable reliance on Defendants’ false representation, Plaintiff authorized

Defendants to withdraw approximately $28,000.00 from the qualified intermediary account.

        42.    Plaintiff’s reliance on Defendant’s false representation was reasonable.

                                                  7
              Case 1:19-cv-01358 Document 1 Filed 05/10/19 Page 8 of 8



       43.     Plaintiff has incurred damages, including emotional distress damages and mental

anguish, which are the natural and proximate result of Defendants’ conduct.

       WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, in

the amount of the Forty-Seven Thousand Four Hundred Sixty-Three Dollars and Ninety-Three

Cents ($47,463.93) fraudulently taken from him, Two-Hundred Fifty Thousand Dollars

($250,000.00) for emotional distress and mental anguish, or some other amount as proven at trial,

plus punitive damages in the amount of Two-Hundred Fifty Thousand Dollars ($250,000.00), the

costs of this litigation, and reasonable attorney’s fees.

                                     JURY TRIAL DEMAND

       Plaintiff demands a jury trial on all issues so triable.



                                                       Respectfully submitted,


                                                       ________________________________
                                                       Philip B. Zipin, Bar No. 367362
                                                       Anthony G. Bizien, Bar No. MD 0051
                                                       Zipin, Amster & Greenberg, LLC
                                                       8757 Georgia Avenue, Suite 400
                                                       Silver Spring, Maryland 20910
                                                       Phone: 301-587-9373
                                                       Fax: 240-839-9142
                                                       pzipin@azagfirm.com
                                                       abizien@zagfirm.com

                                                       Counsel for Plaintiff




                                                   8
